        Case 3:16-md-02741-VC Document 2109 Filed 10/29/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES

 Date: October 29, 2018           Time: 2 hours 28 minutes    Judge: VINCE CHHABRIA
 Case No.: 16-md-02741-VC         Case Name: In re Roundup Products Liability Litigation



Attorney for Plaintiff: Aimee Wagstaff, Robin Greenwald, Brent Wisner, Michael Baum,
Leland Belew, Tesfaye Tsadik, Hunter Lundy, Brian Brake, Mark Burton, Steven Brady, Steven
Stein, Nadina Beach, Yvonne Flaherty

Attorney for Defendant: Erik Lasker, Kirby Griffis, Brian Stekloff, Pamela Yates

 Deputy Clerk: Kristen Melen                           Reporter: Katherine Sullivan



                                       PROCEEDINGS:

Further Case Management Conference - held.

                                 ORDER AFTER HEARING:

Court granted the Weiland stipulation for dismissal and the proposed order will be signed.

A further case management conference as to the Bailey case, 18-cv-5827-VC, is set for
November 15, 2018, at 2:00 p.m. The joint case management statement is due November 8,
2018.

A further case management conference as to the MDL case is set for December 5, 2018, at 1:30
p.m. A joint case management statement is due November 30, 2018.

The Court will issue an order outlining the other dates and deadlines discussed in court.
